—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered August 24, 1993, convicting him of murder in the second degree and assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court improperly refused to redact his statement to delete his three references to his having been previously incarcerated is without merit. Such references were inextricably interwoven with the defendant’s description of the events, and were necessary to complete the narrative of his version of the incident (see, People v Cook, 42 NY2d 204; People v Gines, 36 NY2d 932; People v Rodriguez, 207 AD2d 917; People v Campbell, 204 AD2d 474; People v Lemma, 201 AD2d 669).
Moreover, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Balletta, J. P., Miller, O’Brien and Copertino, JJ., concur.